      Case 2:18-cr-00398-APG-NJK Document 56 Filed 05/26/20 Page 1 of 4


     GABRIEL L. GRASSO, ESQ.
 1   Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for ROONEY
 6                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                 )
                                               )
10
                          Plaintiff,           )
11                                             )      Case No.:     2:18-cr-00398-APG-NJK
     vs.                                       )
12                                             )      STIPULATION TO CONTINUE
     AUSTIN ROONEY,                            )      SENTENCING DATE
13
                                               )
14                                             )      (FIRST REQUEST)
                          Defendant.           )
15                                             )
16   Certification: This stipulation is filed pursuant to General Order 2007-04.
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Truntanich, United States Attorney, and Kevin D. Schiff, Assistant United States Attorney,

19   counsel for the United States of America, and Gabriel L. Grasso, Esq, counsel for
     AUSTIN ROONEY (ROONEY), that the sentencing hearing currently scheduled for June
20
     11, 2020, at 2:00 p.m., be vacated and continued to a date and time convenient to this
21
     court, but no event earlier than NINETY (90) days.
22
            Pursuant to General Order No. 2007-04, this stipulation is entered and based upon
23   the following:
24   1.     ROONEY is on pretrial release, employed full time, and does not oppose this
25   continuance.
26   2.     The parties agree to the continuance.

27   3.     The parties have agreed that based upon the effects of the Pandemic on all
     aspects of court procedure, as well as BOP virus containment efforts, a 90-day
28
     postponement of the sentencing is in order. The PSR in this case contemplates a prison
      Case 2:18-cr-00398-APG-NJK Document 56 Filed 05/26/20 Page 2 of 4


     sentence, and based upon ROONEY’S current pretrial release and employment situation,
 1
     a delay of possible incarceration is in all parties best interest.
 2
     4.       Denial of this request for continuance would deny the defense sufficient time to be
 3   able to assist in defendant’s sentencing and file a Sentencing Memorandum with the
 4   court.
 5   5.       This is the first request for a continuance of the sentencing date in this case.

 6            DATED this 22nd day of May, 2020.
 7
 8   RESPECTFULLY SUBMITTED BY:
 9
10   ____/s/ Kevin D. Schiff                                   ___/s/ Gabriel L. Grasso
     KEVIN D. SCHIFF                                           GABRIEL L. GRASSO
11   Assistant United States Attorney                          Attorney for ROONEY
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
      Case 2:18-cr-00398-APG-NJK Document 56 Filed 05/26/20 Page 3 of 4



 1   GABRIEL L. GRASSO, ESQ.
     Nevada Bar No. 7358
 2
     GABRIEL L. GRASSO, P.C.
 3   411 South 6th Street
     Las Vegas, NV 89101
 4   T: (702) 868-8866
     F: (702) 868-5778
 5   E: gabriel@grassodefense.com
     Attorney for ROONEY
 6
                                  UNITED STATES DISTRICT COURT
 7
 8                                      DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                   )
                                                 )
10                         Plaintiff,            )
11                                               )       Case No.:        2:18-cr-00398-APG-NJK
     vs.                                         )
12                                               )       STIPULATION TO CONTINUE
     AUSTIN ROONEY,                              )       SENTENCING DATE
13                                               )
14                                               )       (FIRST REQUEST)
                           Defendant.            )
15                                               )

16
                                          FINDINGS OF FACT
17
18          Based upon the submitted Stipulation, and good cause appearing therefore, the

19   Court finds that:
     1.     The parties have agreed that based upon the effects of the Pandemic on all
20
     aspects of court procedure, as well as BOP virus containment efforts, a 90 day
21
     postponement of the sentencing is in order. The PSR in this case contemplates a prison
22
     sentence, and based upon ROONEY’S current pretrial release and employment situation,
23   a delay of possible incarceration is in all parties best interest.
24   2.     ROONEY is on pretrial release and does not oppose to the continuance.
25   3.     The parties agree to the continuance.

26
27
28

                                                     3
      Case 2:18-cr-00398-APG-NJK Document 56 Filed 05/26/20 Page 4 of 4


                                     CONCLUSIONS OF LAW
 1
           Denial of this request for continuance would result in a miscarriage of justice.
 2
 3
                                              ORDER
 4
           IT IS ORDERED that the sentencing hearing currently scheduled for June
 5
 6   11, 2020, at 2:00 p.m., be vacated and continued to September 8, 2020 at 9:30 a.m. in

 7   Courtroom 6C.
 8
           IT IS SO ORDERED:
 9
                                              ____________________________________
10                                            UNITED STATES DISTRICT JUDGE
11
12                                                     May 26, 2020
                                              DATED: _____________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
